 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   JANE DOE, an individual,                                  Case No. 2:19-CV-00382-GMN-EJY
 5                  Plaintiff,
                                                                              ORDER
 6          v.
 7   CITY OF LAS VEGAS, et al.,
 8                  Defendants.
 9

10          The Court held a status conference commencing at 4 p.m. and ending at approximately 4:20
11   p.m. on August 19, 2019, regarding the status of the above captioned case. All following counsel
12   appeared telephonically: Marta D. Kurshumova and Jenny L. Foley for Plaintiff; Jack O. Eslinger
13   for Defendants City of Las Vegas, Ruben Sanchez, James Suarez, Joseph Vanek, William
14   McDonald, and Jon Stevenson; Adam Levine for Defendants Mario Rueda, Jason Tullis, and
15   Zachery Yeoman; Christian J. Gabroy for Defendant Cody Racine; and, Julie L. Sanpei for
16   Defendant Jarod Barto. Counsel for City of Henderson did not appear. Defendant Nathan Hanning
17   was previously dismissed from this matter. No settlement has been reached by and between Plaintiff
18   and Defendants the City of Las Vegas, the City of Henderson, Rueben Sanchez, James Suarez,
19   Jonathan Cuff, Joseph Vanek, William McDonald, Jon Stevenson, and Zachery Yeoman.
20          The Court made preliminary remarks followed by remarks by: Jenny L. Foley Counsel for
21   Plaintiff; Adam Levine, Counsel for Messrs. Rueda, Tullis and Yeoman; Julie L. Sanpei, counsel for
22   Mr. Barto; and Christian J. Gabroy, counsel for Mr. Racine.
23          IT IS HEREBY ORDERED that a stipulation to dismiss shall be filed with the Court by
24   Plaintiff’s Counsel and Counsel for Defendant Mr. Barto by September 3, 2019 or, if no stipulation
25   to dismiss Mr. Barto is filed by that date, a status report explaining why no stipulation to dismiss has
26   been filed and the date by which such stipulation will be filed.
27

28
                                                       1
 1          IT IS FURTHER ORDERED that Plaintiff’s Counsel and Counsel for Defendant Racine

 2   shall file a stipulation to dismiss Mr. Racine from this matter within three (3) court days of the

 3   Honorable Gloria M. Navarro issuing an order on Defendant Racine’s Motion for Determination of

 4   Good Faith Settlement (ECF No. 110) unless Mr. Racine is dismissed from this matter pursuant to

 5   the Court’s order resolving ECF No. 110.

 6          IT IS FURTHER ORDERED that Plaintiff’s Counsel and Counsel for Defendants Rueda and

 7   Tullis shall, no later than September 3, 2019, file one or more stipulations to dismiss these

 8   Defendants, a stipulated status report explaining why an extension of time to file a stipulation to

 9   dismiss is needed, or any motions the parties feel are necessary and appropriate to resolve their

10   differences regarding settlement.

11

12          DATED: August 20, 2019

13

14

15
                                                 ELAYNA J. YOUCHAH
16                                               UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
